Holmes, J.,
dissenting in part and concurring in part. I am in agreement with paragraph one and paragraph two of the syllabus of the majority opinion, but dissent from paragraph three of the syllabus and the judgment, in that I believe that the court of appeals’ judgment should be reversed, and the judgment of the trial court should be reinstated.
The law that was pertinent here upon a Civ. R. 50(A)(2) motion for directed verdict weighed heavily in favor of the employer. “The test of the right to participate in the Workers’ Compensation Fund is * * * whether a ‘causal connection’ existed between an employee’s injury and his employment either through the activities, the conditions or the environment of the employment.” Bralley v. Daugherty (1980), 61 Ohio St. 2d 302, 303, 15 O.O. 3d 359, 360, 401 N.E. 2d 448, 449-450; Indus. Comm. v. Weigandt (1921), 102 Ohio St. 1, 130 N.E. 38, paragraph two of the syllabus; R.C. 4123.01(C). The burden is on the claimant to “produce evidence which furnishes a reasonable basis for sustaining his claim. If the evidence so produced furnishes only a basis for a choice among different possibilities as to any issue in the case, he fails to sustain such burden.” Stevens v. Indus. Comm. (1945), 145 Ohio St. 198, 30 O.O. 415, 61 N.E. 2d 198, paragraph three of the syllabus.
Appellee argues that he has met this burden by demonstrating a causal connection under the “totality of the facts and circumstances” test announced in Lord v. Daugherty (1981), 66 Ohio St. 2d 441, 20 O.O. 3d 376, 423 N.E. 2d 96. In Lord, this court held in the syllabus:
“Whether there is a sufficient ‘causal connection’ between an employee’s injury and his employment to justify the right to participate in the Workers’ Compensation Fund depends on the totality of the facts and circumstances surrounding the accident, including, (1) the proximity of the scene of the accident to the place of employment, (2) the degree of control the employer had over the scene of the accident, and (3) the benefit the employer received from the injured employee’s presence at the scene of the accident.”
However, while it is arguably true that Waller was injured within his place of employment in an area under exclusive control of his employer and in a place of benefit to his employer, these three factors are not exclusive nor, in themselves, conclusive of the matter. Claimant must additionally establish that his injury “occurred in the course of and arose out of his employment.” (Emphasis added.) Eggers v. Indus. Comm. (1952), 157 Ohio St. 70, 47 O.O. 71, 104 N.E. 2d 681, paragraph one of the syllabus. That is, he must produce evidence “showing a circumstance of activity, condition, or environment of employment creating a hazard of employment greater than that to which the general public was exposed.” Postel v. Indus. Comm. (1955), 163 Ohio St. 617, 618-619, 57 O.O. 35, 35-36, 128 N.E. 2d 29, 30.
Thus, Waller was here required to demonstrate that the steps he descended were in some sense “an added risk or hazard incident to the employment.” Stanfield v. Indus. Comm. (1946), 146 Ohio St. 583, 585, 33 O.O. 70, 71, 67 N.E. 2d 446, 448; Eggers, supra, at 76, 47 O.O. at 74, 104 N.E. 2d at 684. This he failed to do, as there was no evidence to show the steps were other than dry, non-defective and free of any obstructions. “It is well established that the mere fact that in*127jury or death of an employee occurred while he was engaged in the employment is not sufficient to entitle a claimant to an award of compensation.” Eggers, supra, at 77, 47 O.O. at 74, 104 N.E. 2d at 684. At best, Waller’s evidence merely furnishes a basis for a choice among different possibilities as to the cause of the accident — whether it was work-related or idiopathic (a natural occurrence personal within himself). Thus, Waller failed to meet his burden of proof, and a directed verdict against him was warranted. The trial court’s judgment should be reinstated.
Therefore, I dissent.
Moyer, C.J., and Wright, J., concur in the foregoing dissenting opinion.